Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 9-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bray US 7139031 in view of Casagrande et al (hereinafter Casagrande) US 20190141406.

Referring to claim 1, Bray discloses a computer-implemented method for automatically removing content from closed-caption data embedded in a video signal, the method comprising:
decoding a first portion of a first video frame that includes a first closed-caption data packet (see Col. 7, Lines 52-67 and Col. 8, Lines 9-15 for disclosing decoding of video frames that include a first closed-caption data packet);
see Col. 6, Lines 52-63 and Col. 7, Lines 29-51 for disclosing extracting words and phrases (characters strings) of the closed-caption data packet);
determining whether the first character string is suitable for distribution to viewers (see Col. 6, Lines 52-60 for disclosing suitability/appropriateness of the words and phrases/character string); and
if the first character string is suitable for distribution to viewers, then outputting at least a first portion of the first character string in a second video frame, or if the first character string is not suitable for distribution to viewers, then modifying the first character string to generate a second character string that is suitable for distribution to viewers and outputting at least a first portion of the second character string in a second video frame (see Col. 6, Line 60 – Col. 7, Line 28 for disclosing the OSD outputs/superimposes the original captions (first character string) if there is nothing inappropriate and outputs/superimposes (onto the video, thereby output in a second video frame) replacement words or phrases (second character string) if inappropriate content is found).
Bray is unclear as to encoding caption data as a second or third closed-caption data packet. 
Casagrande discloses encoding caption data as new (second, third, etc.) data packets (see Figs. 3 and 5, and Paragraphs 0091-0095 for disclosing caption data is decoded and extracted from a transport stream, altered, then re-encoded as new data packets).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the re-encoding process of Casagrande with the system of Bray in order to fulfill the need to preserve SCTE-35 messages and/or various additional types of message data, which are transmitted from a top-level broadcaster to the various uplink centers and re-transmitters that receive the transport single indirectly via one or more intermediate transmitters (see Casagrande, Paragraph 0005).

see Col. 5, Line 59 – Col. 6, Line 5 for disclosing the determination of suitability is performed by consulting a library and/or second or sub-library, these libraries interpreted as the blacklist).

Referring to claim 5, Bray discloses the first character string is suitable for distribution to viewers, and further comprising tagging the first character string as cleared (see the rejection of claim 1, wherein tagging is commonly synonymous with, and therefore interpreted as, identifying).

Referring to claim 6, Bray discloses the first character string is not suitable for distribution to viewers, and further comprising tagging the first character string as blocked (see the rejection of claim 1, wherein tagging is commonly synonymous with, and therefore interpreted as, identifying).

Referring to claim 9, Bray discloses modifying the first character string to generate a second character string comprises replacing at least one character included in the first character string with a substitute character as seen in the rejection of claim 1, wherein the words/phrases that comprise characters are replaced with the characters of other words/phrases that are appropriate.

Referring to claim 10, Bray discloses modifying the first character string to generate a second character string comprises replacing at a word included in the first character string with a substitute word as seen in the rejection of claim 1.



Claim 12 is rejected on the same grounds as claim 2.

Claim 15 is rejected on the same grounds as claim 5.

Claim 16 is rejected on the same grounds as claim 6.

Referring to claim 17, Bray discloses the first character string is suitable for distribution to viewers associated with the second video frame as seen in the rejection of claim 11. Casagrande further discloses embedding the new (second, third, etc.) closed-caption data packet as ancillary data in a video signal as seen in the rejection of claim 11.

Referring to claim 18, Bray discloses the first character string is not suitable for distribution to viewers associated with the second video frame as seen in the rejection of claim 11. Casagrande further discloses embedding the new (second, third, etc.) closed-caption data packet as ancillary data in a video signal as seen in the rejection of claim 11.

Referring to claim 19, Casagrande discloses the first closed-caption data packet conforms to at least one of the Consumer Electronics Association (CEA) 608 and CEA 708 standards (see Paragraphs 0082-0083).

.

Allowable Subject Matter
Claims 3-4, 7-8, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
05/20/2021